DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The primary reason for the allowance of the independent claims 1, 10 and 17 is the inclusion of the inventive concept for allocation and reclaiming procedure for dynamic buffer resizing, which is not found in the prior art of record. Because claims 2-9, 11-16 and 18-20 depend directly or indirectly on claims 1, 10 and 17, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



PERTINENT RELATED PRIOR ART 
Sadhasivan et al. (US Pub.: 2002/0128994): discloses allocation process performs available memory calculations to determine whether a request can be granted without violating the allocation requirements. De-allocation is needed in order to allow the user to discard an allocated object. This is done by marking the object as "invalid." The memory space is reclaimed during the reclamation part of the de-allocation process ([0004]).
Wong (US Pub.: 2004/0044859): discloses determining memory can be erased to be reclaimed when there is insufficient memory for allocation ([0041]).
Fleming (US Pub.: 2009/0307432): discloses reclaiming previously allocated memory in response to detecting not enough memory is available ([0040]; and [0051]).
Corry et al. (US Patent 9,021,421): discloses dynamic allocation of space that may require whether enough free memory space is available to contain the new object, and if no, reclaiming space (col. 7, ll. 49-54).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 08, 2022